


Exhibit 10.31

 

CONFIDENTIAL TREATMENT REQUESTED

 

INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND
NOTED WTH “**”.  AN UNREDACTED VERSION OF THIS DOCUMENT HAS ALSO BEEN PROVIDED
TO THE SECURITIES AND EXCHANGE COMMISSION.

 

 

AMENDED AND RESTATED

INVESTMENT MANAGEMENT AND SERVICES AGREEMENT

 

 

BETWEEN

 

 

GENERAL ELECTRIC CAPITAL ASSURANCE COMPANY

 

 

AND

 

 

GE ASSET MANAGEMENT INCORPORATED

 

 

DATED AS OF MARCH 24, 2004

 

--------------------------------------------------------------------------------


 

THIS AMENDED AND RESTATED INVESTMENT MANAGEMENT AND SERVICES AGREEMENT (the
“Agreement”) is made and entered into as of the 24th day of March, 2004 (the
“Effective Date”), by and between GENERAL ELECTRIC CAPITAL ASSURANCE COMPANY, an
insurance company domiciled in the State of Delaware (“Client”), and GE ASSET
MANAGEMENT INCORPORATED, a Delaware corporation (“Manager”).

 

RECITALS

 

WHEREAS, Client and Manager previously entered into an investment management and
services agreement (the “Original Agreement”) dated as of May 1, 2002 pursuant
to which Client retained Manager to provide investment management and other
services for Client’s investment portfolio and Manager agreed to provide those
services on the terms and conditions contained in the Original Agreement; and

 

WHEREAS, Client and Manager now desire to amend and restate the Original
Agreement in its entirety as more specifically provided below.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, Client and Manager agree as follows:

 

ARTICLE I

DEFINITIONS AND USAGE

 

1.1                               Definitions.  The following capitalized terms,
as used in this Agreement, have the following meanings:

 

“Account” shall have the meaning set forth in Section 2.1.

 

“Account Assets” means the assets and any unrealized income, profit or gain (or
loss) from, those assets in the Account from time to time.  Unless specifically
described otherwise, Account Assets shall be valued at market.

 

“Actual Costs” shall have the meaning set forth in Article IV(b).

 

“Affiliate” of a Person means a Person who, directly or indirectly through one
or more intermediaries, Controls or is Controlled by, or is under common Control
with, such Person.

 

“Applicable Law” means, as applicable to each of the parties hereto, any
domestic or foreign federal, state or local statute, law, ordinance or code
(including, with respect to Client, the Delaware insurance code and, with
respect to Manager, the Investment Advisers Act), any rules, regulations,
administrative interpretations or orders issued by any Governmental Authority
(including with respect to Client, the Insurance Authority

 

2

--------------------------------------------------------------------------------


 

and, with respect to Manager, the SEC) pursuant to any of the foregoing, and any
order, writ, injunction, directive, judgment or decree of a court of competent
jurisdiction applicable to the parties hereto.

 

“Board” means the Board of Directors of Client as the same may be elected from
time to time by the shareholders of Client.

 

“Budgeted Costs” shall have the meaning set forth in Article IV(a).

 

“Control” means, as to any Person, the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.  The terms “Controlled”, “under
common Control with” and “Controlling” shall have correlative meanings.

 

“Control Event” means, with respect to either party, the occurrence of: (a) any
event which results in the Control of the party transferring from a Person that
was an Affiliate immediately prior to the occurrence of such event to a Person
that is not an Affiliate; (b) the sale or transfer of substantially all of a
party’s assets to a Person that is not an Affiliate; or (c) the merger or
consolidation of a party with or into another Person and the surviving Person is
not an Affiliate.

 

“CPR” shall have the meaning set forth in Section 8.3.

 

“CPR Arbitration Rules” shall have the meaning set forth in Section 8.4(a).

 

“Custodian” shall have the meaning set forth in Section 2.6.

 

“Directed Brokers” shall have the meaning set forth in Section 2.7(b)

 

“Directed Trades” shall have the meaning set forth in Section 2.7(b).

 

“Dispute” shall have the meaning set forth in Section 8.1(a).

 

“Effective Date” shall have the meaning set forth in the introductory paragraph.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“First Extension” shall have the meaning set forth in Article III(a).

 

“GAAP” means generally accepted accounting principles in effect, from time to
time, in the United States.

 

“GE” means General Electric Company, a New York corporation.

 

“GE Change” shall have the meaning set forth in Article III(a).

 

3

--------------------------------------------------------------------------------


 

“Governmental Authority” means the SEC, the Insurance Authority or any court,
tribunal, arbitrator, authority, agency, commission, official or other
instrumentality of the United States or any federal, national, state, municipal,
county, city or other political subdivision.

 

“Initial Notice” shall have the meaning set forth in Section 8.2.

 

“Initial Termination Date” shall have the meaning set forth in Article III(a).

 

“Insurance Authority” means the Delaware Department of Insurance.

 

“Investment Advisers Act” means the Investment Advisers Act of 1940, as amended.

 

“Investment Committee” means a committee directed by the Board to oversee
Client’s investment activities.

 

“Investment Guidelines” shall mean certain guidelines and procedures concerning
the investment and management of the Account Assets (and which may be specific
as to any particular Account) as may be adopted from time to time by the Board
or the Investment Committee all of which shall be compliant in all respects and
at all times with all Applicable Law, and as may from time to time be modified
or amended by the Board or the Investment Committee; provided that any such
modification or amendment shall be provided by Client to Manager in writing in
advance.

 

“Investment Objectives” shall mean any investment objectives set forth in the
Investment Guidelines or otherwise communicated in writing from time to time by
Client to Manager.

 

“Investment Reports” means statements, reports, analyses, data, summaries,
calculations, formulas and the like concerning Account Assets, investment
strategy, security selection and performance results, whether in written, oral
or electronic form.

 

“Management Percentage” shall have the meaning set forth in Article IV(a).

 

“Original Agreement” shall have the meaning set forth in the Recitals.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or any other entity or organization, including
governmental or political subdivision or an agency or instrumentality thereof.

 

“Proposal” shall have the meaning set forth in Article IV(c).

 

“Records” shall have the meaning set forth in Section 2.9.

 

4

--------------------------------------------------------------------------------


 

“Regulatory Change” shall have the meaning set forth in Article III(a).

 

“Remaining Term” shall have the meaning set forth in Article III(a).

 

“Representatives” means, as applicable, Client’s or Manager’s directors,
officers, employees, accountants and legal and financial advisors.

 

“Response” shall have the meaning set forth in Section 8.2.

 

“SAP” means statutory accounting procedures and principles prescribed or
permitted by Applicable Law.

 

“Second Extension” shall have the meaning set forth in Article III(a).

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“SEC Termination” shall have the meaning set forth in Article III(a).

 

“Taxes” shall have the meaning set forth in Section 7.18(b).

 

“True-up” shall have the meaning set forth in Article IV(b).

 

1.2                               Headings.  The headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

ARTICLE II

SERVICES

 

2.1                               Investment Management.  With respect to
accounts and/or investment portfolios designated by Client from time to time in
writing and which may include, without limitation, an account established to
hold assets of Client placed into a trust or other special purpose vehicle
utilized to secure performance of Client’s obligations (collectively, the
“Account”), Manager will provide continuous, discretionary investment management
services to Client, which services may include (but not be limited to) the
following:

 

(a)                                  Research and identify investment
opportunities;

 

(b)                                 Open (or direct the Custodian to open) and
maintain brokerage accounts for securities and other property for and in the
name of Client and execute for Client, as its agent and attorney-in-fact,
standard customer agreements;

 

(c)                                  Invest Account Assets in income earning
investments, such as bonds and cash equivalents, and such other investments as
are permitted by Applicable Law, subject to any restrictions or limitations
imposed by the Investment Guidelines,

 

5

--------------------------------------------------------------------------------


 

the Board or the Investment Committee, in each case, as communicated to Manager
in writing;

 

(d)                                 Exercise, on behalf of Client or direct the
exercise by the Custodian where appropriate, all rights and remedies conferred
by any investment including, without limitation, voting rights (as discussed
more fully in Section 2.8 below) with respect to the Account Assets;

 

(e)                                  Sell or dispose of investments as
appropriate, subject to any restrictions or limitations imposed by the
Investment Guidelines, the Board or the Investment Committee; provided, however,
that the proceeds from any such sales will be deposited in the relevant Account
on the date of receipt;

 

(f)                                    Assist in developing an overall
investment strategy for the Account Assets; provided that in all cases Client
shall have sole responsibility for approving and adopting any such strategy;

 

(g)                                 Conduct inspections, valuations, projections
or other due diligence activities with respect to investments;

 

(h)                                 Negotiate the terms and conditions of
investments and review and participate in the preparation of any documentation
relating to such investments and execute for Client, as its agent and
attorney-in-fact, such documentation;

 

(i)                                     Keep the Account under review and confer
at regular intervals with Client regarding the investment and management of the
Account;

 

(j)                                     Prepare a summary of all purchases and
sales of investments with respect to the Account for approval and ratification
by the Board or the Investment Committee not less than quarterly and more
frequently if the Board or the Investment Committee so requests;

 

(k)                                  Assist with cash management and cash flow
forecasting;

 

(l)                                     Participate in meetings of the Board,
the Investment Committee and such other meetings with Client Representatives as
Client may request from time to time;

 

(m)                               Provide Client, in a timely manner, with such
reports, documentation and information as Client may reasonably request in
connection with monthly, quarterly and annual closing activities;

 

(n)                                 Provide Client with such additional
investment management services relating to the Account as Client may reasonably
request from time to time; and

 

(o)                                 Provide other support and analysis
concerning investments, which, by way of example, may include due diligence in
connection with potential business

 

6

--------------------------------------------------------------------------------


 

acquisitions or dispositions by Client and its Affiliates, reinsurance
transactions and capital markets structures; provided, however, such support and
analysis shall be similar in scope to that which Manager has previously provided
to Client and shall be consistent with the range of services provided in the
normal course by Manager under this Agreement.

 

2.2                               [Reserved]

 

2.3                               Appointment of Manager.  Client appoints
Manager and Manager accepts appointment by Client as investment adviser for the
Account with full discretion subject to the terms of this Agreement; provided
that, and without limitation to any right or remedy of Client under this
Agreement, the ultimate control of Client’s accounts and/or investment
portfolios shall remain with the Board, and nothing contained in this Agreement
shall be deemed to transfer or delegate such control to Manager.

 

2.4                               Non-Exclusivity.  Manager shall perform its
services described in this Agreement on a nonexclusive basis.  Client shall be
free to retain at any time one or more additional investment advisers to perform
similar services in connection with any of its assets.  Manager may give advice
and take action with respect to other clients that differs from advice given or
action taken with respect to the Account, so long as Manager attempts in good
faith to allocate investment opportunities to Client and the Account over a
period of time on a fair and equitable basis compared to investment
opportunities extended to other clients.  Manager is not obligated to initiate
the purchase or sale of any security for Client or the Account that Manager, or
its Affiliates or the respective Representatives of either of them, may purchase
or sell for its or their own accounts or for the account of any other client if,
in the reasonable opinion of Manager, such transaction or investment appears
unsuitable or undesirable for Client or the Account.

 

2.5                               Covenants of Manager.

 

(a)                                  Manager shall discharge its duties with the
care, skill, prudence and diligence under the circumstances then prevailing that
a prudent person, acting in a like capacity and familiar with such matters
should use in the conduct of an enterprise of a like character and with like
aims.   Further, Manager shall use the same skill and care in the management of
the Account and other duties hereunder as it uses in the administration of other
similar accounts for which it has investment responsibility.

 

(b)                                 Manager shall use its commercially
reasonable efforts to achieve the Investment Objectives.  Notwithstanding the
foregoing, Client understands that Manager makes no representation regarding its
ability to achieve any Investment Objective and Manager shall have no liability
hereunder for such failure provided it has otherwise complied with the terms of
this Agreement.

 

(c)                                  Manager shall notify Client in writing
within seven (7) business days of:  (i) Manager’s failure or inability to comply
with any material term or provision of

 

7

--------------------------------------------------------------------------------


 

this Agreement; (ii) any change in Manager’s senior officers who exercise
investment discretion in respect of the Account; (iii) any change in Manager’s
condition, financial or otherwise, or in its business or any other change which
is reasonably likely to be materially adverse to Manager, the Account or the
Account Assets; (iv) the occurrence of any happening or event which is
reasonably likely to cause or has caused any breach of any representation or
warranty made by Manager below and the nature and scope of the breach; (v) any
threatened or actual material adverse change in the Account or nature of the
Account Assets of which it is aware; (vi) if it is unable to comply with the
Investment Guidelines including any change resulting from an amendment to such
Investment Guidelines or any instruction or direction given by Client pursuant
to this Agreement; or (vii) if an instruction, direction or guideline given by
Client is:  (A) in Manager’s opinion, inconsistent with the Investment
Guidelines; or (B) in Manager’s opinion, ambiguous or unclear in any respect,
and the instruction, direction or guideline must be clarified by Client.

 

(d)                                 In the performance of its duties and
obligations under this Agreement, Manager shall act in conformity with the
Investment Guidelines or other written instructions of the Board, the Investment
Committee or Representatives of Client, in each case as supplied to Manager by
Client, and all Applicable Law.  At Client’s request, Manager shall provide to
Client certificates or other evidence of compliance relating to any Applicable
Law or other legal requirements, in each case in form and substance satisfactory
to Client.

 

(e)                                  Manager shall at all times maintain
sufficient and knowledgeable personnel to perform the services under this
Agreement.

 

(f)                                    Manager shall inform Client of, and
comply with, Manager’s policy regarding the receipt by Manager of all services
received in connection with soft dollar commissions in relation to the
investment or management of the Account.

 

(g)                                 Manager shall account to Client for any
monetary benefits, fees or commissions received by Manager or any Affiliate of
Manager in relation to the investment of the Account other than benefits or
amounts permitted to be received in accordance with Section 2.7 and Article IV.

 

(h)                                 Manager shall exercise due care in
selecting, appointing and reviewing the performance of any agent of Manager in
connection with the Account or any broker engaged by Manager.

 

(i)                                     Except as otherwise disclosed in this
Agreement, Manager does not have and will not have any interest, direct or
indirect, which would conflict in any manner with its obligations under this
Agreement.

 

2.6                               Custodial Matters.  All transactions
authorized by this Agreement with respect to the Account will be consummated
through a custodian designated in writing by Client (the

 

8

--------------------------------------------------------------------------------


 

“Custodian”).  Manager (who shall not act as Custodian) may issue such
instructions to the Custodian as may be appropriate in connection with the
settlement of transactions initiated by Manager under this Agreement, either in
writing or sent electronically or orally and confirmed in writing or
electronically as soon as practical thereafter.  Manager shall instruct all
brokers, dealers or other persons executing orders on behalf of the Account to
forward to the Custodian copies of all brokerage or dealer confirmations
promptly after execution of all transactions.  Manager shall not be authorized
to take custody or possession of any Account Assets.  Manager shall not be
responsible for the fees of the Custodian or for any loss incurred by reason of
any act or omission of the Custodian. Client may, at any time in its sole
discretion, appoint one or more additional or substitute custodians to hold the
Account Assets.  Manager will be advised of the appointment of any substitute
custodians in writing by Client.

 

2.7                               Brokerage Matters.

 

(a)                                  Manager may place orders directly with
brokers or dealers for executing transactions for the Account.  In selecting
brokers or dealers, Manager is authorized to use its discretion and may take
into account such relevant factors as (i) total transaction price (including
commissions, as a component of price); (ii) the broker’s facilities, reliability
and financial responsibility; (iii) the ability of the broker to effect the
securities transaction, particularly with regard to such aspects as timing, size
and execution of orders; and (iv) the research services provided by such broker
to Manager (either directly or by arrangement with third parties) which may
enhance Manager’s general investment decision-making process, notwithstanding
that the Account may not be the direct or exclusive beneficiary of such
services.  Specifically, Manager may pay a broker a commission in excess of the
amount another broker would have charged for effecting such transaction, so long
as, in the good faith judgment of Manager, the amount of the commission is
reasonable in relation to the value of the brokerage and research services
provided by such broker, viewed in terms of that particular transaction or
Manager’s overall investment management business.  Client shall be responsible
for the total transaction costs, including all reasonable broker’s commissions
with respect to transactions of the Account and all taxes or government fees,
domestic or foreign, attributable to such transactions.  Manager may enter into
arrangements with brokers to open “average price” accounts wherein orders during
a trading day are placed on behalf of Client and other clients and are allocated
(along with an equivalent portion of the expenses related thereto) among the
Account and the accounts of the other clients using an average price.  Manager
may execute any and all transactions for the Account with or through brokers or
dealers that are Affiliates of Manager so long as such transactions are executed
on terms no less favorable than those available from an unaffiliated broker or
dealer.

 

(b)                                 Client may direct Manager to effect
securities transactions for the Account (“Directed Trades”) through
broker-dealer(s) identified by Client in writing (“Directed Brokers”) in a
separate agreement acceptable to Manager.   Client acknowledges that: (i)
Directed Trades may not enable Client to obtain the cost

 

9

--------------------------------------------------------------------------------


 

and execution benefits, if any, of participating in aggregated trades with other
clients; and (ii) Directed Trades may be executed before or after Manager
effects the execution of transactions for other accounts with the result that
Client may pay or receive, as the case may be, a different price for securities
which were also the subject of trades by Manager for its other clients.  Client
represents that Directed Trades are not prohibited by Applicable Law or Client’s
governing documents.

 

2.8                               Exercise of Rights.  Subject to the Investment
Guidelines and any other written instructions of the Board, the Investment
Committee or Representatives of the Client provided to Manager, Manager shall
use its best judgment to exercise or instruct the Custodian to exercise, in a
manner that Manager deems to be in the best interests of Client, all voting
rights, consent rights, subscription rights, conversion rights or any other
rights arising in connection with any investment in the Account.  Manager shall
determine whether to consent to modifications of any documents governing
securities held in the Account.  Unless provided herein or requested in writing
by Client, Manager need not forward any proxy material, consent solicitations or
similar material to Client.

 

2.9                               Recordkeeping and Reports; Review and
Inspection.

 

(a)                                  Manager shall maintain all records,
memoranda, instructions or authorizations (collectively, “Records”) relating to
the acquisition or disposition of securities or other investments in the Account
as required by the Investment Advisers Act.  Such Records will be the property
of Client.  On a timely basis, Manager shall make available to Client, at its
administrative offices or such other location as may be designated by Client,
copies or originals of such Records upon reasonable request.

 

(b)                                 All Records, both internal and external with
third parties, to the extent within the control of Manager, will clearly specify
the ownership interest of Client in the Account Assets.

 

(c)                                  Records relating solely to the Account
and/or the Account Assets that are not maintained physically on Client’s
premises or in Client’s care, custody and control shall be subject to review and
audit at any time by Client, its Representatives, the Insurance Authority and
any other Governmental Authority, or any other entity designated by Client, and
Manager shall cooperate with and provide reasonable assistance to any such
Person, including any auditor appointed by Client to conduct an audit of the
Account.  Such Records shall be maintained for the time periods and in a format
required by the Investment Advisers Act.  Manager shall notify Client prior to
destruction of such Records (in order that Client may request transfer of such
Records to Client as an alternative to destruction).

 

(d)                                 Manager shall provide to Client such other
documents and information pertaining to this Agreement, the Account and/or
Account Assets at such times as Client

 

10

--------------------------------------------------------------------------------


 

may reasonably request including, but not limited to, information required to
prepare reports to the Insurance Authority or any other entity designated by
Client or as may be required in order for Client to comply with GAAP, SAP or
Applicable Law.

 

(e)                                  Manager will cooperate fully with Client
with respect to unsettled or unreconciled transactions and daily transmission of
trading activity.

 

2.10                        Information Furnished to Manager.  Client shall
furnish to Manager in a timely manner any information that Manager may
reasonably request with respect to the services performed under this Agreement. 
In determining the requirements of Applicable Law, Manager may rely on an
interpretation of law by legal counsel to Client.

 

ARTICLE III

TERM AND TERMINATION

 

(a)                                  This Agreement shall continue in effect for
a term beginning on the Effective Date and ending on the third anniversary of
the Effective Date (the “Initial Termination Date”).  Not less than one (1) year
prior to the Initial Termination Date, Client shall notify Manager in writing of
its intent to terminate this Agreement on the Initial Termination Date or to
extend this Agreement for an additional one (1) year term (the “First
Extension”).  If Client exercises the First Extension, Client shall, no later
than the Initial Termination Date, notify Manager in writing of its intent to
terminate this Agreement at the end of the First Extension or to further extend
this Agreement for an additional one (1) year term (the “Second Extension”). 
This Agreement may only be terminated by Client (i) for any reason with one (1)
year prior written notice (which notice shall specify the effective date of
termination) to the Manager or (ii) immediately (A) for cause  (“cause” being
understood as any fraud or willful misconduct by Manager in managing the
Account, Manager’s material breach of this Agreement, materially deficient
investment performance with respect to the Account or Manager’s material or
repeated non-compliance in managing the Account in accordance with the
Investment Guidelines or Investment Objectives; provided that, except with
respect to Manager’s fraud or willful misconduct, Manager shall have thirty (30)
days from notice of such material breach or non-compliance to cure the material
breach or non-compliance to the reasonable satisfaction of Client in which case
“cause” shall not be deemed to have occurred) or (B) upon a Control Event with
respect to Client.  If Client terminates this Agreement with less than one (1)
year prior notice and if such termination is not for cause or due to a Control
Event with respect to Client, Client will then continue to pay to Manager the
lesser of (1) the unpaid balance of the Budgeted Costs (as defined in Article
IV(a)) for the remaining portion of the calendar year plus the pro-rata portion
of the Budgeted Costs for the following calendar year but only for the number of
days which when added to the time elapsed since the giving of such notice would
equal one (1) year (such remaining period, the “Remaining Term”) or (2) the
Actual Costs incurred by Manager for providing services under this Agreement for
the Remaining Term

 

11

--------------------------------------------------------------------------------


 

(in each case as adjusted to reflect the pro-rata portion of the True-up (as
defined below) from the prior year and entire True-up for the following year, or
portion thereof, if applicable).  Manager shall use reasonable efforts to
mitigate the incurrence of such costs and expenses.  This Agreement may be
terminated by Manager if the SEC suspends or withdraws Manager’s investment
adviser registration  (“SEC Termination”) or a change in Applicable Law occurs
that would materially and adversely affect Manager’s ability to provide services
hereunder (“Regulatory Change”).  Manager shall provide prompt written notice of
a SEC Termination or Regulatory Change to Client and Manager shall use best
efforts to extend the termination date for this Agreement to the maximum date
consistent with the requirements of the SEC or the date of implementation of the
Regulatory Change, as applicable, and in a manner consistent with subsection (d)
of this Article III.  This Agreement may be terminated by Manager (i) upon a
Control Event with respect to Manager; (ii) if GE decides to dissolve Manager
and commences dissolution proceedings; or (iii) if GE decides to engage other
investment managers to provide substantially all advisory services to the fixed
income allocation of the General Electric Pension Trust (each event a “GE
Change”); provided that Manager shall give prompt written notice of a GE Change
to Client and the date of termination shall occur on the later of the Initial
Termination Date or one (1) year from the giving of notice of the GE Change to
Client.  This Agreement also shall automatically terminate in the event of its
unauthorized assignment by either party.  Termination in any manner shall not
affect the rights of either party that accrued prior to termination.

 

(b)                                 Client acknowledges that Manager has and
will continue to expend substantial fixed costs in providing services to Client
and such costs would not have been incurred but for Manager providing services
to Client.  Furthermore, Client acknowledges that Manager has agreed to provide
services hereunder for the fees noted in Article IV in part because Client has
expressed a good faith intention to engage Manager for not less than three (3)
years following the Effective Date.  Therefore, Client acknowledges that the
management fees still to be paid to Manager following a termination by Client of
this Agreement for reasons other than cause or upon a Control Event with respect
to Client and with less than one (1) year prior notice should not be construed
as a penalty but as a reasonable approximation of the additional costs incurred
by Manager due to the failure of Client to meet the parties’ expectations.

 

(c)                                  Within sixty (60) days of the termination
of this Agreement, Manager shall transfer all Records to Client or its designee
provided that Manager shall be entitled to maintain a copy of such Records.  All
reasonable costs to transfer such Records shall be paid by Client.

 

(d)                                 In the event of any termination of this
Agreement, Client may request that Manager continue to serve as a manager
hereunder (at the then-existing compensation level) in order to assist Client in
effecting a smooth and orderly transfer of services and all Records to any
successor manager (which may be

 

12

--------------------------------------------------------------------------------


 

Client); provided that such transition period shall not exceed 3 months unless
otherwise agreed to by the parties.  Manager shall consent to such request
provided termination is not the result of a SEC Termination or Regulatory
Change.

 

ARTICLE IV

COMPENSATION

 

(a)                                  Subject to the provisions of this Article
IV, Client agrees to pay Manager a management fee on a quarterly basis in
arrears for services provided by Manager to Client pursuant to this Agreement. 
The management fee shall be equal to ** basis points (**%) (the “Management
Percentage”) multiplied by the value of the Account Assets as of the end of the
relevant calendar quarter, as determined by the Custodian’s records, divided by
four (4).  The parties acknowledge that the initial Management Percentage has
been, and the Management Percentage applicable for each calendar year thereafter
will be, equal to the percentage resulting from dividing Manager’s budgeted
direct and indirect costs and expenses for such period (the “Budgeted Costs”) as
adjusted by any True-up (as defined below) for the prior year by Client’s
estimated aggregate Account Assets for the next calendar year, all as determined
in good faith.

 

(b)                                 The parties will reestablish the Management
Percentage for each calendar year in accordance with the following process;
provided, however, that if the Management Percentage for such period exceeds by
more than ten percent (10%) the Management Percentage applicable during the
prior calendar year or portion thereof, such increase shall be submitted to the
Insurance Authority for prior approval.  By each September 15, Client shall
provide Manager with a provisional forecast of Client’s Account Assets for the
following calendar year together with an outline of any significant changes that
Client proposes to implement to its investment strategy during the following
calendar year.  By each October 1, Manager shall provide Client with a detailed
budget setting forth the expected Budgeted Costs to be incurred by Manager in
order to provide services to Client for the following calendar year along with
reasonable documentation in support of such budget (collectively, the
“Proposal”).  Client shall promptly review the Proposal and shall accept or
reject the Proposal, in Client’s reasonable discretion, by no later than
November 1; provided, however, if Client rejects the Proposal it shall provide
Manager with a written explanation for such rejection.  If Client rejects the
Proposal, Client and Manager will work in good faith to resolve all issues so
that the Proposal is acceptable to both parties no later than December 1.  As
promptly as possible, but in no event later than January 15 of each year, Client
shall provide Manager its final forecast of Account Assets for the calendar year
and any significant changes to Client’s investment strategy that Client proposes
to implement during the calendar year.  Within five (5) business days following
receipt of such information, Manager shall calculate the difference between the
management fees paid or payable by Client to Manager for the prior year under
this Agreement (and under the Original Agreement for the portion of 2004 that

 

13

--------------------------------------------------------------------------------


 

such agreement remained in effect) and Manager’s actual direct and indirect
costs and expenses of providing services (“Actual Costs”) during such period
(such difference is referred to as the “True-up”) and shall provide the True-up
and proposed Management Percentage to Client.  The calculation of any True-up
shall not give effect to fees received by Manager or reductions in fees
otherwise owed to Manager as a result of a prior True-up.  The True-up shall be
added to or subtracted from, as applicable, the Budgeted Costs set forth in the
approved Proposal and shall be reflected in the Management Percentage
established for the following calendar year.  If Manager is entitled to the
benefit of the True-up because Actual Costs exceeded Budgeted Costs, the True-up
added to Budgeted Costs for the following calendar year shall be the lesser of
the actual True-up or an amount equal to 10% of Budgeted Costs for the prior
calendar year; provided however, that any Actual Costs that were not included in
the approved Proposal for the year but were previously approved in writing by
Client in consultation with Manager during such year shall not be included when
applying the 10% cap.  The Manager shall provide Client with reasonable back-up
documentation supporting Manager’s calculation of the True-up.  Client shall
approve or reject the True-Up and the Management Percentage not later than five
(5) business days after receipt thereof from Manager.  The Management Percentage
shall be implemented as if it were effective as of the prior January 1.  If the
parties are unable to agree on a revised Proposal, the True-up or the Management
Percentage, the then existing Management Percentage shall remain in effect until
the parties agree on a revised Proposal and True-up.  If the parties are unable
to agree on the Proposal, the Management Percentage and the True-up by February
15, the Budgeted Costs and Management Percentage (which shall reflect the
True-up) shall be established pursuant to the Arbitration process described in
Article VIII of this Agreement.  Both parties understand that time is of the
essence with respect to this subsection.  For purposes of all dates set forth in
this subsection, if such date is not a business day, then such date shall be
deemed to be the next calendar day that is a business day.

 

(c)                                  Manager shall submit to Client within
thirty (30) days following each calendar quarter, a written statement of the
amount owed by Client for the previous quarter.  Client shall pay Manager
undisputed amounts within thirty (30) days following receipt of such statement.

 

ARTICLE V

CONFIDENTIALITY

 

Subject to the duty of Manager or Client to comply with Applicable Law, each
party hereto shall treat as confidential all information with respect to the
other party received pursuant to this Agreement.  No party shall use or disclose
the other party’s confidential information except as contemplated by this
Agreement.

 

Manager shall establish and maintain reasonable procedures to keep Investment
Reports, the information supplied by Client to Manager for the Investment
Reports and other non-public

 

14

--------------------------------------------------------------------------------


 

information provided hereunder confidential and to prevent disclosure or
distribution to any Person other than to Client’s Representatives or to
Manager’s Representatives or Manager’s service providers who have a reasonable
need to know or have access to such information in connection with providing
services hereunder; provided that Manager may include information from such
Investment Reports when presenting Manager’s performance as long as Client is
not identified as the source of such information.  Manager will be responsible
for compliance with the terms of this Article V by its Representatives.

 

Investment Reports provided by Manager to Client are privileged and may include
proprietary information.  Investment Reports will be used solely for the purpose
of monitoring and evaluating the performance of the Account and for use by
Client in testing the Account Assets for regulatory compliance and similar
purposes.  Client shall establish and maintain reasonable procedures to keep
Investment Reports confidential and to prevent disclosure or distribution to any
Person other than to Client’s Representatives who have a reasonable need to know
or have access to such Investment Reports in connection with the receipt of
services hereunder.  Client will be responsible for compliance with the terms of
this Article V by its Representatives.

 

Each party hereto will obtain the other party’s approval before sending or
making available any Investment Report to third parties.  If a party is required
by Applicable Law or requested (by legal process, civil investigative demand or
similar process) to disclose any confidential information of the other party,
the party being required or requested to make such disclosure will promptly
notify the other party so that the other party may seek an appropriate
protective order or waive compliance with this confidentiality covenant.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

6.1          By Client.  Client represents and warrants that:

 

(a)                                  It is an insurance company duly organized,
validly existing and in good standing under the laws of Delaware and has the
power and authority (including approval from the Insurance Authority, if
required) to execute, deliver and perform this Agreement;

 

(b)                                 This Agreement is the valid and binding
obligation of the Client enforceable against it in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting creditors’ rights generally or by the principles
governing the availability of equitable remedies; and

 

(c)                                  Except as set forth on Schedule 6.1
attached hereto, none of the Account Assets are “plan assets” within the meaning
of ERISA and if any Account Assets ever become “plan assets” within the meaning
of ERISA, Client will immediately so notify Manager.

 

15

--------------------------------------------------------------------------------


 

6.2          By Manager.  Manager represents and warrants that:

 

(a)                                  It is a corporation duly organized, validly
existing and in good standing under the laws of Delaware, has the power and
authority to carry on the business of an investment adviser, and has the power
and authority to execute, deliver and perform this Agreement;

 

(b)                                 This Agreement is the valid and binding
obligation of Manager enforceable against it in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting creditors’ rights generally or by the principles
governing the availability of equitable remedies;

 

(c)                                  Other than approval from the Insurance
Authority, if any, it has made, obtained and performed all other registrations,
filings, approvals, authorizations, consents, licenses or examinations required
by any government or governmental or quasi-governmental authority, domestic or
foreign, or required by any other person, corporation or other entity in order
to execute, deliver and perform this Agreement and to be an investment adviser;

 

(d)                                 Neither the execution and delivery nor the
performance of this Agreement by Manager will violate any law, statute, order,
rule or regulation or judgment, order or decree by any federal, state, local or
foreign court or governmental authority, domestic or foreign, to which Manager
is subject nor will the same constitute a breach of, or default under,
provisions of any agreement or contract to which it is a party or by which it is
bound;

 

(e)                                  It is registered as an investment adviser
under the Investment Advisers Act and has at least 48 hours prior to entering
into this Agreement furnished to Client a true and complete copy of Part II of
its most recent Form ADV; and since the date of such Form ADV, there has not
been, occurred or arisen any material adverse change in the financial condition
or in the business of Manager or any event, condition, or state of facts which
materially and adversely affects, or to its knowledge threatens to materially
affect, the business or financial condition of Manager; and

 

(f)                                    In terms of intellectual property, it is
the sole owner of all right, title and interest in and to the intellectual
property used by it to perform its obligations hereunder or, to its knowledge,
possesses all appropriate rights to use the intellectual property; has not sold,
granted, conveyed, licensed or assigned to any third party, or in any way
encumbered, the intellectual property in a manner that interferes with Manager’s
obligations under this Agreement; and the intellectual property used by Manager
does not to Manager’s knowledge infringe the rights of any third party.

 

16

--------------------------------------------------------------------------------


 

ARTICLE VII

MISCELLANEOUS

 

7.1                               Limitation of Liability.  In furnishing Client
with services as provided herein, neither Manager nor any officer, director or
agent thereof shall be held liable to Client, its creditors or the holders of
its securities for good faith errors of judgment or for anything except willful
misfeasance, bad faith or gross negligence in the performance of its duties, or
reckless disregard of its obligations and duties under the terms of this
Agreement.  It is further understood and agreed that Manager may rely upon
information furnished to it by Client that Manager reasonably believes to be
accurate and reliable.  Certain federal laws, including federal securities laws,
impose liabilities under certain circumstances on persons who act in good faith
and therefore nothing contained herein shall in any way constitute a waiver or
limitation of any rights that Client may have under any such federal laws.

 

7.2                               Indemnification.

 

(a)                                  Notwithstanding any limitation of liability
contained in Section 7.1, Manager shall indemnify and hold Client harmless from
and against any losses, damages, expenses (including reasonable attorneys’
fees), liabilities, penalties, demands and claims of any nature whatsoever with
respect to or arising out of Manager’s breach or violation of any agreement,
covenant, representation or warranty made by Manager herein.

 

(b)                                 Client shall indemnify and hold Manager
harmless from and against any losses, damages, expenses (including reasonable
attorneys’ fees), liabilities, penalties, demands and claims of any nature
whatsoever with respect to or arising out Client’s breach or violation of any
agreement, covenant, representation or warranty made by Client herein.

 

7.3                               Assignment.  No assignment (by operation of
law or otherwise) of this Agreement, in whole or in part, nor any of the rights,
interests or obligations under this Agreement by either party shall be effective
without the prior written consent of the other party and the Insurance
Authority.  For purposes of this section, the term “assignment” with respect to
Manager as assignor shall have the same meaning as defined in Section 202 of the
Investment Advisers Act.  Subject to the provisions of this Section 7.3, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by
the parties and their respective successors and permitted assigns.

 

7.4                               Independent Contractor.  Manager shall be
deemed to be an independent contractor and, except as expressly provided or
authorized in this Agreement, shall have no authority to act for or represent
Client.  Client shall always retain the ultimate authority to make investment
decisions on its own behalf.

 

7.5                               [Reserved]

 

7.6                               Specimen Signatures.  From time to time,
Client shall provide Manager with a certificate setting forth the names and
specimen signatures of the Representatives who are

 

17

--------------------------------------------------------------------------------


 

authorized to act on behalf of Client (including, but not limited to, the
Investment Committee).  From time to time, Manager will provide Client with a
certificate setting forth the names and specimen signatures of the
Representatives who are authorized to act on behalf of Manager.  The parties
hereto shall be fully protected in relying upon any written notice, instruction,
direction or other communication (based upon the most recent certificate that
has been received by the party) which is reasonably believed to have been
executed by an individual who is authorized to act on behalf of the other party.

 

7.7                               [Reserved]

 

7.8                               [Reserved]

 

7.9                               Advertising and Promotion.  A party shall not
engage in any advertising or promotional activity that refers to the other party
without receiving the written consent of the other party prior to publication or
announcement.  Manager shall however be entitled to disclose Client’s name and
the size of the Account Assets in client listings and other similar material.

 

7.10                        Governing Law.   This Agreement shall be governed by
the laws of the State of Delaware, without giving effect to its conflict of laws
principles.

 

7.11                        Notices.  Any notice under this Agreement shall be
given in writing, addressed, and delivered, or mailed postpaid, to the party to
this Agreement entitled to receive such, at such party’s principal place of
business as set out here:

 

18

--------------------------------------------------------------------------------


 

Manager:

 

General Counsel

GE Asset Management Incorporated

3003 Summer Street

Stamford, CT   06905

 

Client:

 

General Counsel

General Electric Capital Assurance Company

6620 W. Broad Street

Richmond, Virginia 23230

 

or to such other address as either party may designate in writing mailed to the
other.  Whenever any notice is required to be given hereunder, such notice shall
be deemed given and such requirement satisfied only when such notice is
delivered, or, if mailed, when received unless otherwise permitted by the terms
hereof.

 

7.12                        Severability.  Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

7.13                        Amendments.  No term or provision of this Agreement
may be amended, waived, discharged or terminated orally, but only by an
instrument in writing signed by both parties.

 

7.14                        Electronic Notices, Waivers and Amendments.  For
purposes of providing notices required or permitted by this Agreement, waiving
any right under this Agreement, or amending any term of this Agreement and
notwithstanding any law recognizing electronic signatures or records, “a writing
signed,” “in writing” and words of similar meaning, shall mean only a writing in
a tangible form bearing an actual “wet” signature in ink manually applied by the
person authorized by the respective party, unless both parties agree otherwise
by making a specific reference to this section.

 

7.15                        Entire Agreement.  This Agreement supersedes any and
all oral or written agreements or understandings heretofore made, and contains
the entire agreement of the parties, with respect to the subject matter hereof.

 

7.16                        Counterparts.  This Agreement may be executed in one
or more counterparts, and such counterparts together shall constitute one and
the same agreement.

 

7.17                        Additional Parties.   Insurance company Affiliates
of Genworth Financial, Inc. may become party to and bound by the provisions of
this Agreement subject only to executing

 

19

--------------------------------------------------------------------------------


 

the Adoption Agreement attached hereto as Exhibit 1 and obtaining any necessary
regulatory approvals.   Each such additional insurance company becoming a party
to this Agreement shall be deemed a “Client” hereunder.   If and when the
Agreement involves two or more Clients, any one Client may terminate this
Agreement, but only with respect to such Client’s participation in the
Agreement, in accordance with Article III.

 

7.18                        Taxes.

 

(a)                                  Each party shall be responsible for any
personal property taxes on property it owns or leases, for franchise and
privilege taxes on its business, and for taxes based on its net income or gross
receipts.

 

(b)                                 Client may report and (as appropriate) pay
any sales, use, excise, value-added, services, consumption, and other taxes and
duties (“Taxes”) directly if Client provides Manager with a direct pay or
exemption certificate.

 

(c)                                  The parties agree to cooperate with each
other to enable each to more accurately determine its own tax liability and to
minimize such liability to the extent legally permissible.  Manager’s invoices
shall separately state the amounts of any Taxes Manager is proposing to collect
from Client.

 

(d)                                 Manager shall promptly notify Client of any
claim for Taxes asserted by applicable taxing authorities for which Client is
alleged to be financially responsible hereunder.  Manager shall coordinate with
Client the response to and settlement of, any such claim.  Notwithstanding the
above, Client’s liability for such Taxes is conditioned upon Manager providing
Client notification within twenty (20) business days of receiving any proposed
assessment of any additional Taxes, interest or penalty due by Manager.

 

(e)                                  Client shall be entitled to receive and to
retain any refund of Taxes paid to Manager pursuant to this Agreement.  In the
event Manager shall be entitled to receive a refund of any Taxes paid by Client
to Manager, Manager shall promptly pay, or cause the payment of, such refund to
Client.

 

ARTICLE VIII

DISPUTE RESOLUTION

 

8.1          General Provisions.

 

(a)                                  Any dispute, controversy or claim arising
out of or relating to this Agreement or the validity, interpretation, breach or
termination thereof (a “Dispute”), shall be resolved in accordance with the
procedures set forth in this Article VIII, which shall be the sole and exclusive
procedures for the resolution of any such Dispute unless otherwise specified
below.

 

20

--------------------------------------------------------------------------------


 

(b)                                 Commencing with a request contemplated by
Section 8.2 set forth below, all communications between the parties or their
representatives in connection with the attempted resolution of any Dispute,
including any mediator’s evaluation referred to in Section 8.3 set forth below,
shall be deemed to have been delivered in furtherance of a Dispute settlement
and shall be exempt from discovery and production, and shall not be admissible
in evidence for any reason (whether as an admission or otherwise), in any
arbitral or other proceeding for the resolution of the Dispute.

 

(c)                                  Except as provided in Section 8.1(f) in
connection with any Dispute, the parties expressly waive and forego any right to
(i) punitive, exemplary, statutorily-enhanced or similar damages in excess of
compensatory damages, and (ii) trial by jury.

 

(d)                                 The specific procedures set forth below,
including but not limited to the time limits referenced therein, may be modified
by agreement of the parties in writing.

 

(e)                                  All applicable statutes of limitations and
defenses based upon the passage of time shall be tolled while the procedures
specified in this Article VIII are pending.  The parties will take such action,
if any, required to effectuate such tolling.

 

(f)                                    The parties hereto hereby irrevocably
submit to the exclusive jurisdiction of any federal or state court located
within the State of Delaware over any such Dispute and each party hereby
irrevocably agrees that all claims in respect of any such Dispute or any suit,
action proceeding related thereto may be heard and determined in such courts. 
The parties hereby irrevocably waive, to the fullest extent permitted by
Applicable Law any objection which they may now or hereafter have to the laying
of venue of any such Dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute.  Each of the parties
hereto agrees that a judgment in any such Dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
Applicable Law.

 

8.2                               Consideration by Senior Executives.  If a
Dispute is not resolved in the normal course of business at the operational
level, the parties shall attempt in good faith to resolve such Dispute by
negotiation between executives who hold, at a minimum, the office of President
and CEO of the respective business entities involved in such Dispute.  Either
party may initiate the executive negotiation process by providing a written
notice to the other (the “Initial Notice”).  Fifteen (15) days after delivery of
the Initial Notice, the receiving party shall submit to the other a written
response (the “Response”).  The Initial Notice and the Response shall include
(i) a statement of the Dispute and of each party’s position, and (ii) the name
and title of the executive who will represent that party and of any other person
who will accompany the executive.  Such executives will meet in person or by
telephone within thirty (30) days of the date of the Initial Notice to seek a
resolution of the Dispute.

 

21

--------------------------------------------------------------------------------


 

8.3                               Mediation.  If a Dispute is not resolved by
negotiation as provided in Section 8.2 within forty-five (45) days from the
delivery of the Initial Notice, then either party may submit the Dispute for
resolution by mediation pursuant to the CPR Institute for Dispute Resolution
(the “CPR”) Model Mediation Procedure as then in effect.  The parties will
select a mediator from the CPR Panels of Distinguished Neutrals.  Either party
at commencement of the mediation may ask the mediator to provide an evaluation
of the Dispute and the parties’ relative positions.

 

8.4          Arbitration

 

(a)                                  If a Dispute is not resolved by mediation
as provided in Section 8.3 within thirty (30) days of the selection of a
mediator (unless the mediator chooses to withdraw sooner), either party may
submit the Dispute to be finally resolved by arbitration pursuant to the CPR
Rules for Non-Administered Arbitration as then in effect (the “CPR Arbitration
Rules”).  The parties consent to a single, consolidated arbitration for all
known Disputes existing at the time of the arbitration and for which arbitration
is permitted.

 

(b)                                 The neutral organization for purposes of the
CPR Arbitration Rules will be the CPR.  The arbitral tribunal shall be composed
of three arbitrators, of whom each party shall appoint one in accordance with
the “screened” appointment procedure provided in Rule 5.4 of the CPR Arbitration
Rules.  The arbitration shall be conducted in New York City.  Each party shall
be permitted to present its case, witnesses and evidence, if any, in the
presence of the other party.  A written transcript of the proceedings shall be
made and furnished to the parties.  The arbitrators shall determine the Dispute
in accordance with the law of State of Delaware, without giving effect to any
conflict of law rules or other rules that might render law inapplicable or
unavailable, and shall apply this Agreement according to its terms, provided
that the provisions relating to arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. § § 1 et seq.

 

(c)                                  The parties agree to be bound by any award
or order resulting from any arbitration conducted in accordance with this
Section 8.4 and further agree that judgment on any award or order resulting from
an arbitration conducted under this Section 8.4 may be entered and enforced in
any court having jurisdiction thereof.

 

(d)                                 Except as expressly permitted by this
Agreement, no party will commence or voluntarily participate in any court action
or proceeding concerning a Dispute, except (i) for enforcement as contemplated
by Section 8.4(c) above, (ii) to restrict or vacate an arbitral decision based
on the grounds specified under Applicable Law, or (iii) for interim relief as
provided in paragraph (e) below.  For purposes of the foregoing, the parties
hereto submit to the non-exclusive jurisdiction of the courts of State of
Delaware.

 

(e)                                  In addition to the authority otherwise
conferred on the arbitral tribunal, the tribunal shall have the authority to
make such orders for interim relief, including

 

22

--------------------------------------------------------------------------------


 

injunctive relief, as it may deem just and equitable.  Notwithstanding Section
8.4(d) above, each party acknowledges that in the event of any actual or
threatened breach of Article V, the remedy at law would not be adequate, and
therefore injunctive or other interim relief may be sought immediately to
restrain such breach.  If the tribunal shall not have been appointed, either
party may seek interim relief from a court having jurisdiction if the award to
which the applicant may be entitled may be rendered ineffectual without such
interim relief.  Upon appointment of the tribunal following any grant of interim
relief by a court, the tribunal may affirm or disaffirm such relief, and the
parties will seek modification or rescission of the court action as necessary to
accord with the tribunal’s decision.

 

(f)                                    Each party will bear its own attorneys’
fees and costs incurred in connection with the resolution of any Dispute in
accordance with this Article VIII.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

 

GE ASSET MANAGEMENT INCORPORATED

 

 

 

 

 

By:

/s/ Kathryn Karlic

 

 

Name: Kathryn Karlic

 

Title: Executive Vice President—Fixed Income

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
ASSURANCE COMPANY

 

 

 

 

 

By:

/s/ William R. Wright, Jr.

 

 

Name: William R. Wright, Jr.

 

Title: Senior Vice President and Chief Investment Officer

 

24

--------------------------------------------------------------------------------


 

SCHEDULE 6.1

 

PLAN ASSETS

 

 

None.

 

25

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

ADOPTION AGREEMENT

 

(AMENDED AND RESTATED INVESTMENT MANAGEMENT AND SERVICES AGREEMENT)

 

By executing this Adoption Agreement, the undersigned corporation, an insurance
company Affiliate of General Electric Capital Assurance Company, hereby adopts
and agrees to be bound by the terms and provisions of the Amended and Restated
Investment Management and Services Agreement between GE Asset Management
Incorporated and General Electric Capital Assurance Company dated as of
                  , 2004 (the “Agreement”), as provided in Section 7.17 of the
Agreement.

 

This Adoption Agreement shall become effective on the date executed unless
otherwise noted.

 

 

 

[Name and Address of Corporation]

By:

Name:

Title:

Date:

 

26

--------------------------------------------------------------------------------


 

Schedule

 

                The following agreements are substantially identical in all
material respects to the Amended and Restated Investment Management and Services
Agreement between General Electric Capital Assurance Company and GE Asset
Management Incorporated.  Differences between the agreements are noted below.

 

Agreement

 

Differences

Amended and Restated Investment

Management and Services Agreement

among First Colony Life Insurance

Company, Federal Home Life Insurance

Company, FFRL Re Corp., GE Life and

Annuity Assurance Company, Jamestown

Life Insurance Company and GE Asset

Management Incorporated

 

Parties to the Agreements differ.

(See Agreement titles.)

Amended and Restated Investment

Management and Services Agreement

between GE Capital Life Assurance

Company of New York and GE Asset

Management Incorporated

 

Parties to the Agreements differ.

(See Agreement titles.)

Amended and Restated Investment

Management and Services Agreement

among General Electric Mortgage

Insurance Corporation, General Electric

Mortgage Insurance Corporation of North

Carolina, Private Residential Mortgage

Insurance Corporation, GE Residential

Mortgage Insurance Corporation of North

Carolina, General Electric Home Equity

Insurance Corporation of North Carolina,

GE Mortgage Reinsurance Corporation of

North Carolina and GE Asset Management

Incorporated

 

Parties to the Agreements differ.

(See Agreement titles.)

 

 

 

 
